On August 23,1989, this court stayed the execution of sentence in this cause pending exhaustion of state post-conviction remedies. On December 23,1994, this court affirmed the decision of the court of appeals in case No. 94-1818, which was appellant’s appeal of the denial of his application for reopening. On May 31, 1995, this court declined jurisdiction and dismissed appellant’s appeal in case No. 95-438, which was pending as a post-conviction case. On July 19,1995, this court denied appellant’s motion for reconsideration of its decision of May 31,1995. On August 2,1995, this court denied appellant’s motion for reconsideration filed in this cause pursuant to S.CtPrac.R. XI(1)(B). Appellee has filed a motion to set an execution date. Upon consideration thereof,
IT IS ORDERED by the court, sua sponte, effective September 6, 1995, that the stay of execution entered in this cause on August 23, 1989, be and is hereby revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 5th day of December, 1995, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.